Drennen, /., dissenting: I am entirely sympathetic with the result reached by the majority but I find difficulty in finding a provision in the law which allows the deduction, which, of course, is a matter of legislative grace. New Colonial Ice Co. v. Helvering, 292 U.S. 435. While the term “exhaustion” used in section 167 taken out of context might well be applied to eliminating air from this hole in the ground, I do not believe the space created by the hole is depreciable property within the meaning of that section. In my opinion the property involved was nondepreciable land as would have been the case had petitioner bought a tract of barren land with a natural ravine running through it. Teetjens, Pierce, MulRONev, and TeaiN, JJ., agree with this dissent.